Citation Nr: 1422368	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  05-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar back disability, diagnosed as lumbosacral spine osteoarthritis and degenerative disc disease, to include as secondary to the service-connected degenerative joint disease, right foot and right 4th and 5th toe hammertoe with corn, post arthroplasty (right foot disability). 

2.  Entitlement to service connection for a bilateral knee disability, including arthritis.  

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1970 to May 1973.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.  

In March 2008, the Board remanded the issues of service connection for lumbar spine disability, bilateral knee disability, hepatitis C, and bilateral hearing loss for further procedural and evidentiary development of ensuring proper VCAA notice, requesting service hospitalization records, requesting any outstanding post-service VA treatment records, and obtaining a medical nexus opinion for hepatitis C.  This was accomplished, and the claims were readjudicated in a December 2011 supplemental statement of the case.  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In March 2012, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is incorporated in the claims file.

In June 2012, the Board issued a decision that, in part, denied service connection for a lumbar spine disability, a bilateral knee disability, hepatitis C, and bilateral hearing loss.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2012 Board hearing.  In a September 2013 letter, to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place, rather than a new hearing.  This Board decision is the next step in satisfying that request.

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran did not sustain a lumbar spine injury or disease in service.
	
2.  Symptoms of a lumbar spine disability were not chronic in service.

3.  Symptoms of a lumbar spine disability have not been continuous since service separation.

4.  The currently diagnosed osteoarthritis in the lumbosacral spine did not manifest, including to a compensable degree, within one year of service separation.

5.  Neither the currently diagnosed lumbar spine degenerative disc disease nor osteoarthritis is related to active service.

6.  Neither the current degenerative disc disease nor osteoarthritis of the lumbar spine was caused or permanently worsened in severity by the service-connected right foot disability.

7.  The Veteran did not sustain a knee injury or disease in service.
	
8.  Symptoms of a bilateral knee disability were not chronic in service.

9.  Symptoms of a bilateral knee disability have not been continuous since service separation.

10.  Osteoarthritis in the knees did not manifest, including to a compensable degree, within one year of service separation.

11.  The currently diagnosed osteoarthritis in the knees is not related to active service.

12.  The Veteran was exposed to acoustic trauma (loud noise) during service.

13.  Symptoms of bilateral hearing loss did not begin during service and were not chronic during service.

14.  Symptoms of bilateral hearing loss did not manifest to a compensable degree within one year of service separation.  

15.  The current bilateral sensorineural hearing loss is not related to active service.  

16.  The Veteran received air-gun inoculations and shared razors with fellow service members in service.

17.  The current hepatitis C is not related to active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability, to include as secondary to the service-connected right foot disability, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

4.  The criteria for service connection for hepatitis C have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In timely letters in December 2004 and January 2005, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.

During the March 2012 Board videoconference hearing, to assist the Veteran, the VLJ conducting the hearing discussed the evidence and the evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 
38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to (1) fully explain the issues on appeal and (2) suggest the submission of evidence that may have been overlooked).  Specifically, the VLJ clarified for the record the issues on appeal and explained each of the required elements to establish service connection, including in-service injury or disease, current disability, and that medical nexus evidence could be by medical opinion or, in some cases, showing symptoms since service.  

As to the lumbar spine and bilateral knees disabilities, the Veteran testified regarding in-service injuries, treatment, and subsequent symptomatology, which addresses elements of in-service injury and nexus.  As to hepatitis C, the Veteran testified regarding in-service incidents possibly leading to a hepatitis C infection and symptomatology experienced as a consequence thereof.  The VLJ informed the Veteran that to substantiate service connection for bilateral hearing loss, the elements of in-service noise exposure (injury) and current disability had been met, but the Veteran should submit a medical opinion relating the current hearing loss to in-service noise exposure.  

Neither the Veteran nor his representative has identified any prejudice in the conduct of the VLJ at the March 2012 Board hearing.  The Veteran elected to have the prior Board decision vacated, rather than having a new Board hearing.  Since the March 2012 Board hearing, the Veteran has submitted a January 2013 private MRI report.  The AOJ readjudicated the issue of service connection for lumbar spine disability, specifically considering the additional evidence.  The Board can adjudicate the claims based on the current record without directing or undertaking any additional notification or development action.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA treatment records, and the Veteran's statements.  The Board requested records from the Social Security Administration (SSA), but received a negative response from SSA (September 1998) that indicated they were unable to locate the Veteran's SSA file.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See 38 C.F.R. § 3.159(c).

A VA examination was conducted and a medical opinion provided addressing the theory of secondary service connection for the lumbar spine disability.  The Veteran has not contended that the knee disability is caused or aggravated by the service-connected right foot disability.  He has claimed and contended that his knee disorders began during service in 1972.  While he specifically contended that his back disorder was secondary to the service-connected right foot disability, he did not make similar contentions regarding the knees.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing the direct service connection theory for the lumbar spine disability or knee disabilities; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a lumbar spine or knee injury or disease in service, otherwise show in-service symptoms of a lumbar spine or knee disability, or show an in-service event involving potential harm to the lumbar spine or either knee, there is no duty to provide a VA medical examination regarding the theory of direct service connection for the lumbar spine or knees.  In this decision, the Board also finds that the weight of the evidence demonstrates no continuity of lumbar spine disability symptoms since service separation that could serve either as a nexus or as a factual basis for a medical nexus opinion.  For these reasons, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a lumbar spine disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's back or knee disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a February 2005 VA examination for bilateral hearing loss, a February 2005 VA examination for the bilateral knee disability, April 2005 and June 2011 VA examinations for hepatitis C, and obtaining a February 2013 VA medical opinion for the lumbar spine disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of bilateral knee disability, bilateral hearing loss, and hepatitis C has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran's claims folder has been rebuilt, as some of the Veteran's service treatment records (STRs) have been found to be unavailable.  The claims file includes the Veteran's Form DD Form 214 and partial service treatment records.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is mindful that, in a case such as this, VA also has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, the Board has not held the fact of partial missing records against the Veteran, but has carefully considered the Veteran's statement with regard to what happened in service, along with the service treatment records that are available, including the service separation examination report reflecting both lay report of history and complaints by the Veteran as well as clinical (medical) findings.

In this case, in a May 2010 memorandum, VA indicated that all procedures to obtain missing service treatment records had been correctly followed, and that all efforts had been exhausted such that further attempts would be futile.  Further, in an April 2010 letter to the Veteran, VA told the Veteran that the service treatment records were unavailable, and requested that he submit any documents in his possession.  Thus, the VCAA duties to assist in attempting to locate these records and of notifying the Veteran in such missing records cases has been fulfilled, 
and there is no basis for any further pursuit of service treatment records.  38 C.F.R. § 3.159(e)(1) (2013).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).       

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service connection for impaired hearing for VA purposes shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Regarding the element of current disability for hearing loss, the Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).

Sensorineural hearing loss (organic disease of the nervous system) and arthritis (osteoarthritis) are "chronic" diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Hepatitis C is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) is not for application.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Direct Service Connection for a Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability originated in service and has continued since that time.  During the March 2012 Board hearing, the Veteran testified that he injured his lower back by falling off a bunk while in service.  He stated that he fell approximately fifteen feet to the ground.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a lumbar spine injury or disease in service, and that symptoms of a lumbar spine disability were not chronic in service.  In short, the available service treatment records do not demonstrate lumbar spine complaints, findings, diagnosis, or treatment, or even the presence of symptoms of a chronic lumbar spine disability.  In this case, the Board has not held the fact of partial missing records against the Veteran, but has carefully considered the Veteran's statements with regard to what happened in service, along with the service treatment records that are available, including the highly probative service separation examination report reflecting both lay report of history and complaints by the Veteran as well as clinical (medical) findings.

The evidence in this case includes the March 1973 service separation examination report, which includes an in-service, contemporaneous summary by the Veteran of his significant in-service medical history.  The March 1973 service separation "Report of Medical History" reflects that the Veteran specifically denied any history or current problems with recurrent back pain.  The March 1973 service separation examiner's review of the history is negative for any reports of a back injury or symptoms of a lumbar spine disability.  The March 1973 service separation clinical findings by the examiner revealed no lumbar spine abnormality.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of lumbar spine injury or disease in service, or complaints, treatment, or diagnosis of a lumbar spine disability either during service or at service separation in April 1973.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a lumbar spine disability have not been continuous since service separation in 
April 1973.  As indicated, at the March 1973 service separation examination, the Veteran denied any history or complaints of recurrent back pain or other relevant symptoms, and his spine was clinically evaluated as normal.  Following service separation in April 1973, the evidence of record shows no complaints, diagnosis, or treatment for any lumbar spine disability until three decades later in June 2004.  The evidence shows that a lumbar spine disability first manifested in June 2004, some 31 years after service discharge, when the Veteran was indicated to have chronic low back pain.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until June 2004 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic lumbar spine disability symptoms in service or continuous symptoms of a lumbar spine disability after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had lumbar spine symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of a lumbar spine injury in service, chronic lumbar spine disability symptoms in service, and continuous lumbar spine symptoms since service, made in the context of the October 2004 claim for service connection (VA disability compensation) for a lumbar spine disability, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  The recent statements of a lumbar spine injury in service, chronic lumbar spine disability symptoms in service, and continuous post-service lumbar spine disability symptoms are inconsistent with Veteran's own contemporaneous history at the service separation examination, as well as the service separation examiner's summary of history and clinical examination.

During the March 2012 Board hearing, the Veteran testified that he had sustained a lumbar spine injury service when falling from a bunk in service, and that he has had continuous lumbar spine disability symptoms since service.  The Veteran's recent statements of a lumbar spine injury in service, chronic lumbar spine disability symptoms in service, and continuous post-service lumbar spine disability symptoms are also inconsistent with the Veteran's own history and the findings in VA treatment records.  VA treatment records dated from January 1994 to April 2004 do not reflect any history or report of an in-service lumbar spine injury, chronic lumbar spine disability symptoms in service, or continuous lumbar spine disability symptoms since service separation.  

In a June 2004 VA treatment record, the Veteran reported low back pain due to a post-service fall injury at his worksite in April 2003.  In a September 2004 VA treatment record, the Veteran again reported low back pain secondary to a fall injury at his worksite in April 2003.  In an April 2005 VA treatment record, the Veteran reported low back pain secondary to a post-service fall injury at his worksite in December 2002 and that he re-injured his back after service in April 2003.  To receive adequate treatment, the Veteran would be expected to give a full and accurate history.  In none of these examinations for treatment does the Veteran mention a lumbar spine injury in service, chronic lumbar spine disability symptoms in service, or continuous lumbar spine disability symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Veteran has also been inconsistent when reporting his alleged in-service lumbar spine injury.  In an August 2005 statement submitted by the Veteran's representative, the Veteran reported injuring his back while crawling during training, by falling down a set of stairs, and by falling off a locker while fixing an overhead light.  In an April 2008 statement, the Veteran wrote that he injured his back carrying equipment on road marches.  During the March 2012 Board hearing, the Veteran testified that he had sustained a lumbar spine injury in service after falling from a bunk.  Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Based upon the above discussion, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disability, and outweighs the Veteran's more recent contentions regarding an in-service lumbar spine injury, chronic in-service lumbar spine disability symptoms, and continuous post-service lumbar spine disability symptoms.  As indicated, there is no credible evidence of an in-service lumbar spine injury, chronic in-service lumbar spine disability symptoms, or continuous post-service lumbar spine disability symptoms.  For these reasons, presumptive service connection under 38 C.F.R. § 3.303(b) is not warranted for the currently diagnosed lumbar spine osteoarthritis based on either "chronic" in-service or "continuous" post-service symptoms. 

Osteoarthritis in the lumbar spine did not manifest to a compensable degree within one year of separation from service.  The earliest diagnosis of arthritis of the lumbar spine, specifically degenerative disc disease of the lumbar spine, was in June 2004, many years after the Veteran's separation from service; therefore, the one-year post-service presumption for lumbar spine osteoarthritis is not met in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Further, there is no medical opinion that relates the current degenerative disc disease of the lumbar spine to service, and no factual basis for such an opinion, because the weight of the lay and medical evidence demonstrates that there was no in-service lumbar spine injury or disease or chronic symptoms in service or continuity of symptoms since service; therefore, any such purported opinion of nexus to service would be speculative.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability, including presumptive service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Secondary Service Connection for a Lumbar Spine Disability

In addition to the contentions outlined above, the Veteran has contended that the current lumbar spine disability is related to the service-connected right foot disability.  The Veteran has not, however, asserted how the right foot disability affects the lumbar spine disability.  In a January 2013 statement submitted by the Veteran, he asserted that he experiences constant pain in his lower back and that physical therapy sessions have been helpful.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran's lumbar spine disability is not proximately due to (caused by), or aggravated by, the service-connected right foot disability.  In February 2013, the Veteran was afforded a VA back examination to address secondary service connection by causation and aggravation.  After a review of the claims file, the February 2013 VA examiner opined that it is less likely than not that the lumbar spine disability was caused or aggravated by the right foot disability, reasoning that one disability does not cause the other.  The Board finds the February 2013 opinion to be adequate and reliable and affords it probative value.  Moreover, it is not contradicted by any other competent medical opinion.

Because the Veteran has not asserted how the right foot disability affects his lumbar spine disability, there are no lay statements for the Board's consideration.  The bare assertion that the right foot disability caused or aggravated the lumbar spine disability does not qualify as competent medical evidence.  To differentiate pain attributable to degenerative spinal discs from pain due to other disabilities or etiologies entails complex medical questions concerning internal and complex disease processes and deformities or functional impairments of the skeletal system.  The Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or knowledge as to all possible etiologies of degenerative disc disease; therefore, the Veteran is not competent to provide probative evidence of the relationship between the service-connected right foot disability and the current lumbar spine disability.  See Kahana, 24 Vet. App. at 437.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current lumber spine disability and the service-connected right foot disability.  Thus, service connection based on a secondary theory of entitlement is also not warranted.  38 C.F.R. § 3.310(a).  Because the preponderance of the evidence is against this theory, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Knee Disability

The Veteran contends that his current bilateral knee disability originated in service and has continued since that time.  During the March 2012 Board hearing, the Veteran testified that he injured his knees by crawling over rocks during training while in service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a knee injury or disease in service, and that symptoms of a bilateral knee disability were not chronic in service.  In short, the service treatment records do not demonstrate bilateral knee complaints, findings, diagnosis, or treatment, or even the presence of symptoms of a chronic bilateral knee disability.  The evidence in this case includes the March 1973 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The March 1973 service separation "Report of Medical History" reflects that the Veteran specifically denied any knee symptoms.  The March 1973 service separation examiner's review of the history is negative for any reports of symptoms of a knee injury or bilateral knee disability.  The March 1973 service separation clinical findings by the examiner revealed no left or right knee abnormality.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of left or right knee injury in service, or complaints, treatment, or diagnosis of a bilateral knee disability either during service or at service separation in April 1973.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a bilateral knee disability have not been continuous since service separation in 
April 1973.  As indicated, at the March 1973 service separation examination, the Veteran did not report any bilateral knee disability symptoms, and his knees were clinically evaluated as normal.  Following service separation in April 1973, the evidence of record shows no complaints, diagnosis, or treatment for any bilateral knee disability until February 2005.  The evidence shows that a bilateral knee disability first manifested many years after service in February 2005, notably over 
32 years after service discharge, when the Veteran was diagnosed with mild osteoarthritic changes in both knees.  See Maxson, 230 F.3d at 1333.  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until February 2005 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic bilateral knee disability symptoms in service or continuous symptoms of a bilateral knee disability after service separation.  See Buchanan, 451 F.3d at 1337.  

While the Veteran is competent to state that he had bilateral knee symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of a knee injury in service, chronic bilateral knee disability symptoms in service, and continuous bilateral knee disability symptoms since service, made in the context of the October 2004 claim for service connection (disability compensation) for a bilateral knee disability, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles.  The recent statements of a knee injury in service, chronic bilateral knee disability symptoms in service, and continuous post-service bilateral knee disability symptoms are inconsistent with Veteran's own contemporaneous history at the service separation examination, as well as the service separation examiner's summary of history and clinical examination.

During the March 2012 Board hearing, the Veteran testified that he had sustained a knee injury service when crawling on rocks when training in service, and that he has had continuous bilateral knee disability symptoms since service.  The Veteran's recent statements of a knee injury in service, chronic bilateral knee disability symptoms in service, and continuous post-service bilateral knee disability symptoms are also inconsistent with the Veteran's own history and the findings in VA treatment records.  VA treatment records dated from January 1994 to 
January 2005 do not reflect any report of history of in-service knee injury, chronic bilateral knee disability symptoms in service, or continuous bilateral knee disability symptoms since service separation.  In a July 1996 VA treatment record, the Veteran reported knee pain from being in a post-service fight, where his knees were forced onto crushed glass.  To receive adequate treatment, the Veteran would be expected to give a full and accurate history.  In none of these examinations for treatment does the Veteran mention a knee injury or disease in service, chronic bilateral knee disability symptoms in service, or continuous bilateral knee disability symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  For these reasons, presumptive service connection under 
38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.    

Osteoarthritis in the bilateral knees did not manifest to a compensable degree within one year of separation from service.  The earliest diagnosis of osteoarthritis in the bilateral knees was in June 2004, many years after the Veteran's separation from service; therefore, the one-year post-service presumption for osteoarthritis is not met in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the competent evidence demonstrates that the currently diagnosed osteoarthritis in the bilateral knees is not related to active service.  In a February 2005 VA medical examination report, the VA examiner opined that the Veteran's current bilateral knee disability was at least as likely as not related service.  

The Board finds the February 2005 VA examination to be of no probative value.  The February 2005 opinion did not accurately note the facts of no complaints or treatment in service, denial of history of knee problems at the March 1973 service separation examination, and an absence of chronic symptoms in service or continuous symptoms since service separation, including the lack of symptoms or treatment of bilateral knee disability in VA treatment records dated from January 1994 to January 2005.  The VA examiner also did not address the post-service knee injuries sustained when the Veteran was forced to kneel down on broken glass.  Such opinion based on only partial and inaccurate facts is of no probative value.  While an examiner can render a current diagnosis based upon his examination of the veteran, the Court has held that without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the veteran.  Swan, 5 Vet. App. at 233.  In effect, it is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Such an opinion based upon an inaccurate factual premise has no probative value.  See Reonal, 
5 Vet. App. at 461.  The February 2005 VA examiner also did not provide any rationale for the opinion.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller, 11 Vet. App. at 348.  

Based upon the above discussion, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral knee disability, and outweighs the Veteran's more recent contentions regarding an in-service knee injury, chronic in-service bilateral knee disability symptoms, and continuous post-service bilateral knee disability symptoms.  As indicated, there is no credible evidence of an 
in-service knee injury, chronic in-service bilateral knee disability symptoms, or continuous post-service bilateral knee disability symptoms.  Further, there is no probative medical opinion that relates the current bilateral knee disability to service, and no factual basis for such an opinion, because there was no in-service knee injury or disease or continuity of symptoms since service; therefore, any such purported opinion of nexus to service would be speculative.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability, including presumptive service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Hepatitis C

The Veteran alleges he was infected with hepatitis C when he was inoculated by "jet injectors" (air-guns) in service and by sharing razors with fellow service members in service.  Significantly, VBA Fast letter 04-13 (June 29, 2004) specifically addressed the relationship between immunization with jet injectors and hepatitis C as it relates to service connection.  In this letter, the Acting Director of Compensation and Pension Service noted that a RO decision had erroneously quoted a VA physician who was the chief consultant to the Public Health Strategic health care group as indicating that anyone inoculated with air-gun injectors was at risk of having hepatitis C.  Although the attribution of this quotation was erroneous, the Acting Director concluded that, while most hepatitis C infections can be accounted for by known modes of transmission such as pre-1992 transfusion and injection drug use, the transmission of the virus that causes hepatitis C with air-guns injectors is "biologically plausible."  The Acting Director cautioned that it is essential that any physician making such a determination include a full discussion of all modes of transmission and a rationale as to why the physician believes the air-gun was the source of a veteran's hepatitis C.

To support a finding that the Veteran contracted hepatitis C in service, it must be shown that he was exposed to one of the medically recognized risk factors for contracting hepatitis C during that time.  Risk factors include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 98-110 (Nov. 30, 1998).  

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with hepatitis C.  Concerning the question of in-service disease, injury, or event (risk factors), the Veteran alleges he was infected with hepatitis C when he was inoculated by air-guns in service and by sharing razors with fellow service members in service.  The Veteran is competent to report that the vaccinations involved air-gun injectors and that he shared razors with fellow service members in service; his statements in that regard are considered credible.  See Layno, 6 Vet. App. at 465.  These are the only risk factors for hepatitis C that are shown to have occurred during service.  The evidence also shows no symptoms, diagnosis, or treatment for hepatitis C in service, although such is not required to establish service connection.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that hepatitis C symptoms were not recurrent in service.  The service treatment records do not demonstrate the presence of hepatitis C or symptoms of hepatitis C.  The evidence in this case includes the March 1973 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The March 1973 service separation examiner's review of the history is negative for any reports of symptoms of hepatitis C.  The March 1973 service separation clinical findings by the examiner revealed no hepatitis C symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of hepatitis C in service, or complaints, treatment, or diagnosis of hepatitis C either during service or at service separation in April 1973.

The Board next finds that the weight of the evidence demonstrates that the Veteran has not experience uninterrupted symptoms of hepatitis C since service separation in April 1973.  Following service separation in April 1973, the evidence of record shows no post-service findings, diagnosis, or treatment for hepatitis C until decades later in September 2000.  The absence of post-service findings, diagnosis, or treatment for 27 years after separation from service is one factor that tends to weigh against a finding of either hepatitis C in service or continuous hepatitis C symptoms after service separation.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.

While the Veteran is competent to state that he had hepatitis C symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of recurrent hepatitis C symptoms in service, made in the context of the January 2005 claim for service connection (disability compensation) for hepatitis C, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles.  The recent statements of recurrent hepatitis C symptoms in service are inconsistent with Veteran's own contemporaneous history at the service separation examination, as well as the service separation examiner's summary of history and clinical examination.

During the March 2012 Board hearing, the Veteran testified that he was infected with hepatitis C when he was inoculated by "jet injectors" (air-guns) in service and by sharing razors with fellow service members in service.  The Veteran's recent statements of recurrent hepatitis C symptoms in service is also inconsistent with the Veteran's own history and the findings in VA treatment records.  VA treatment records dated from January 1994 to January 2005 do not reflect any report of recurrent hepatitis C symptoms in service.  In a September 1994 VA treatment record, the Veteran specifically reported no history of hepatitis.  To receive adequate treatment, the Veteran would be expected to give a full and accurate history.  In none of these examinations for treatment does the Veteran mention recurrent hepatitis C symptoms in service.  See Cartright, 2 Vet. App. at 25; Pond.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed hepatitis C is not related to active service.  In the April 2005 VA hepatitis C nexus opinion, the VA examiner opined that it would be impossible to give an opinion concerning the Veteran's hepatitis C because of the Veteran's multiple other risk factors for contracting hepatitis C, which included: post-service high-risk sexual practices, a post-service history of IV and intranasal drug abuse (cocaine), and a post-service blood transfusion in 1985 after being stabbed in the chest.  

In the June 2011 VA hepatitis C opinion, the VA examiner opined that the Veteran's hepatitis C was not related to service.  The VA examiner reasoned that the Veteran had a post-service blood transfusion in 1985 after being stabbed, post-service high-risk sexual practices, and also had a post-service history of IV and intranasal drug abuse (cocaine).  The VA examiner further reasoned that the Veteran did not have any symptoms of pseudofolliculitis barbae in service and was not placed on a shaving profile, and opined that, even if the Veteran was inoculated by air-gun injectors and shared razors in service, the risk of contracting hepatitis C from those activities is substantially less than developing hepatitis C through injectable drug use or through blood transfusions.  

The Board finds that the April 2005 VA hepatitis C nexus opinion is of no probative value.  The VA examiner opined that it was impossible to determine whether the hepatitis C was related to active duty service.  See Obert, 5 Vet. App. at 33; see also Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current hepatitis C and his military service, including no credible evidence of uninterrupted hepatitis C symptomatology that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  The only probative nexus opinion on file, in June 2011, weighs against the claim.  The June 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hepatitis C, and outweighs the Veteran's more recent contentions regarding hepatitis C being due to in-service air-gun inoculations and sharing razors with fellow service members.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

In October 2004, the Veteran filed a claim of service connection for bilateral hearing loss, contending that bilateral hearing loss began in service.  The Veteran asserts that he has current bilateral hearing loss disability that is the result of noise exposure while operating communication equipment, without hearing protection, in service.  Pursuant to the VA claim, the Veteran has also reported that his bilateral hearing loss has been continuous since service separation. 

First addressing the question of current disability, the Board finds that the Veteran has a bilateral sensorineural hearing loss "disability" according to VA disability compensation regulation 38 C.F.R. § 3.385.  On February 2005 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 30, 30, 35, 40, and 45 decibels, respectively, with an average puretone threshold of 37.5 decibels.  The Maryland CNC score for the right ear was 90 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 35, 30, 30, 35, and 40 decibels, respectively, with an average puretone threshold of 33.75 decibels.  The Maryland CNC score for the left ear was 94 percent.  

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) in service.  The Veteran served as a communications operator in service where he was constantly exposed to loud noises from constant radio noise and operating the communications equipment without hearing protection.  In an April 2012 VA treatment record, the Veteran reported significant noise exposure in service.  See Bennett v. Brown, 
10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

The Board also finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of hearing loss in service.  Service treatment records are negative for any complaints, diagnosis, or treatment for hearing loss.  The March 1973 service separation examination report includes a summary of the Veteran's significant in-service medical history.  The March 1973 service separation examiner's review of the history is negative for any reports of complaints or symptoms of the ears or hearing loss.  

Service audiometric testing also reflects no changes in measures of hearing loss during service.  On service induction audiological examination, in October 1970, puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 5, 5, 5, and 5 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 25, 5, 5, and 5 decibels, respectively.  On service separation audiological examination, in 
March 1973, puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 0, 0, 0, and 0 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 0, 0, 0, and 0 decibels, respectively.

On service separation audiological examination, in March 1973, none of the puretone thresholds exceeded 15 decibels and no negative changes were shown in service, as compared to the service induction audiometric test results.  The thresholds in this Veteran's case at service separation were all within the normal hearing range of 20 or less decibels, and did not shift (worsen) during service.  According to the Court's precedential decision in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110- 11 (Stephen A. Schroeder et. Al. ed., 1988)), such service treatment record audiometric test results in this Veteran's case show hearing that is within the normal range at service separation, and do not show "hearing loss."  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  See also Heuer v. Brown, 7 Vet. App. 379 (1995) (affirming a Board decision that found that service separation audiometric test scores that included 5 dB changes at two Hertz levels were "within the limits of normal at separation").  

The Board next finds that the weight of the evidence demonstrates that hearing loss symptoms have not been continuous since service separation in April 1973.  As indicated, at the March 1973 service separation examination, the service examiner did not diagnose any hearing loss and the Veteran's ears were clinically evaluated as normal.  The post-service evidence shows no history, complaints, findings, or diagnosis of hearing loss after service separation until many years later in 
February 2005.  The absence of post-service complaints, findings, diagnosis, or treatment for 32 years after service is one factor that tends to weigh against a finding of continuous bilateral hearing loss symptoms after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson, 230 F.3d at 1333.

While the Veteran is competent to state that he had hearing loss symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic bilateral hearing loss symptoms in service, and continuous bilateral hearing loss symptoms since service, made in the context of the October 2004 claim for service connection (VA disability compensation) for bilateral hearing loss, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles.  The recent statements of chronic bilateral hearing loss symptoms in service, and continuous bilateral hearing loss symptoms are inconsistent with Veteran's own contemporaneous history at the service separation examination, as well as the service separation examiner's summary of history and clinical examination.

During the March 2012 Board hearing, the Veteran testified that he had suffered hearing loss from constant radio noise and while operating communications equipment in service without hearing protection, and that he has had continuous bilateral hearing loss symptoms since service.  In an April 2012 VA treatment record, the Veteran reported significant noise exposure in service.  The Veteran's recent statements of chronic bilateral hearing loss symptoms in service, and continuous post-service bilateral hearing loss symptoms are also inconsistent with the Veteran's own history and the findings in VA treatment records.  VA treatment records dated from January 1994 to January 2005 do not reflect any report of chronic bilateral hearing loss symptoms in service, or continuous bilateral hearing loss symptoms since service separation.  To receive adequate treatment, the Veteran would be expected to give a full and accurate history.  In none of these examinations for treatment does the Veteran mention chronic bilateral hearing loss symptoms in service, or continuous bilateral hearing loss symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond.  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of bilateral hearing loss symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more credible than the more ambivalent statements regarding bilateral hearing loss made pursuant to the recent claim for VA compensation benefits, including assertions at the March 2012 Board hearing.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  For these reasons, presumptive service connection under 38 C.F.R. 
§ 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss is not related to his active service, specifically including the noise exposure during service.  In the February 2005 VA audiological opinion, which weighs against the Veteran's claim, the examiner opined that, even recognizing the Veteran's in-service exposure to noise, the Veteran's current hearing loss was not likely related to his exposure to noise in service, reasoning that there were no complaints or treatment of hearing loss symptoms during active duty service and the Veteran's hearing was normal at service separation.  The VA examiner further opined that exposure to loud noises from the radio and surveillance equipment used by the Veteran in service could have caused tinnitus "without concurrently causing any significant permanent hearing loss."  

The Board finds that the February 2005 VA audiological opinion is of high probative value because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case that included the absence of complaints of bilateral hearing loss in service as indicated by the service treatment records, the March 1973 service separation examination report reflecting no complaints or diagnosis for bilateral hearing loss, and the lack of symptoms or treatment of bilateral hearing loss in VA treatment records dated from January 1994 to January 2005.  The VA examiner relied on accurate facts, and gave a fully articulated opinion that is consistent with the accurate facts found in this case and is supported by a sound reasoning.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, including presumptive service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disability, to include as secondary to the service-connected right foot disability, is denied.

Service connection for a bilateral knee disability is denied.

Service connection for hepatitis C is denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


